To an indictment charging the sale of intoxicating liquor, which appears regularly presented and in proper form, the appellant entered a plea of guilty; and upon the evidence heard the jury returned a verdict of conviction, assessing the punishment at confinement in the penitentiary for one year.
The facts are not brought forward for review. Neither is there any bill of exceptions complaining of the ruling of the trial court. No fundamental error has been perceived.
The judgment is affirmed.
Affirmed.